ICJ_116_ArmedActivities_COD_UGA_2015-12-10_ORD_01_NA_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                             ACTIVITÉS ARMÉES
                        SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                          ORDONNANCE DU 10 DÉCEMBRE 2015




                                    2015
                             INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS, ADVISORY
                               OPINIONS AND ORDERS


                            ARMED ACTIVITIES
                     ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                              ORDER OF 10 DECEMBER 2015




2 CIJ1087.indb 1                                                   13/05/16 12:22

                                           Mode officiel de citation :
                                  Activités armées sur le territoire du Congo
                               (République démocratique du Congo c. Ouganda),
                          ordonnance du 10 décembre 2015, C.I.J. Recueil 2015, p. 662




                                               Official citation :
                               Armed Activities on the Territory of the Congo,
                               (Democratic Republic of the Congo v. Uganda),
                            Order of 10 December 2015, I.C.J. Reports 2015, p. 662




                                                                                1087
                                                                No de vente :
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157279-7




2 CIJ1087.indb 2                                                                        13/05/16 12:22

                                                     10 DÉCEMBRE 2015

                                                      ORDONNANCE




                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                  ARMED ACTIVITIES
                           ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                    10 DECEMBER 2015

                                                           ORDER




2 CIJ1087.indb 3                                                        13/05/16 12:22

                     662 	



                                    COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2015
         2015
     10 décembre
     Rôle général                                 10 décembre 2015
        no 116

                                     ACTIVITÉS ARMÉES
                                SUR LE TERRITOIRE DU CONGO
                         (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)



                                                  ORDONNANCE


                         Le président de la Cour internationale de Justice,
                        Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
                     ticle 44 de son Règlement,
                        Vu l’ordonnance du 1er juillet 2015, par laquelle la Cour a fixé au 6 jan-
                     vier 2016 la date d’expiration du délai pour le dépôt, par la République
                     démocratique du Congo, d’un mémoire portant sur les réparations qu’elle
                     estime lui être dues par la République de l’Ouganda et pour le dépôt, par
                     la République de l’Ouganda, d’un mémoire portant sur les réparations
                     qu’elle estime lui être dues par la République démocratique du Congo ;
                        Considérant que, par une lettre datée du 16 novembre 2015 et déposée
                     au Greffe le 23 novembre 2015 par le coagent de la République démocra-
                     tique du Congo, le ministre congolais de la justice, garde des sceaux et
                     droits humains, a prié la Cour, pour les raisons exposées dans ladite
                     lettre, de proroger le délai pour le dépôt des mémoires de la République
                     démocratique du Congo et de la République de l’Ouganda jusqu’à la « fin
                     avril ou [la] mi-mai 2016 » ;
                        Considérant que, par une lettre datée du 3 décembre 2015 et reçue au
                     Greffe le 8 décembre 2015 sous le couvert d’un courriel du coagent de la
                     République de l’Ouganda, l’agent de l’Ouganda a indiqué que son gou-
                     vernement ne voyait pas d’objection à la prorogation de délai sollicitée
                     par la République démocratique du Congo ;
                        Compte tenu des vues des Parties,
                       Reporte au 28 avril 2016 la date d’expiration du délai pour le dépôt, par
                     la République démocratique du Congo, d’un mémoire portant sur les

                     4




2 CIJ1087.indb 136                                                                                   13/05/16 12:22

                     663 	          activités armées (ordonnance 10 XII 15)

                     réparations qu’elle estime lui être dues par la République de l’Ouganda et
                     pour le dépôt, par la République de l’Ouganda, d’un mémoire portant sur
                     les réparations qu’elle estime lui être dues par la République démocra-
                     tique du Congo ;
                        Réserve la suite de la procédure.

                         Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le dix décembre deux mille quinze, en trois exem-
                      plaires, dont l’un restera déposé aux archives de la Cour et les autres
                      seront transmis respectivement au Gouvernement de la République
                      démocratique du Congo et au Gouvernement de la République de
                     ­l’Ouganda.

                                                                             Le président,
                                                                    (Signé) Ronny Abraham.
                                                                               Le greffier,
                                                                  (Signé) Philippe Couvreur.




                     5




2 CIJ1087.indb 138                                                                                     13/05/16 12:22

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-157279-7




2 CIJ1087.indb 140                                                13/05/16 12:22

